NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 8, 2009*
                                   Decided December 8, 2009

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD D. CUDAHY, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

No. 09‐1973

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 97 CR 25‐1
BRIAN K. MCMUTUARY,
     Defendant‐Appellant.                            Elaine E. Bucklo,
                                                     Judge.

                                          O R D E R

       Brian McMutuary helped two accomplices rob the bank where he worked of
$277,000.  McMutuary had access to the vault and knew when currency shipments arrived,
so the district court assessed a 2‐level upward adjustment for abuse of a position of trust. 
See U.S.S.G. § 3B1.3.  The court sentenced McMutuary to a total of 195 months’
imprisonment, and we affirmed the judgment on direct appeal.  See United States v.
McMutuary, 217 F.3d 477 (7th Cir. 2000).  McMutuary later filed a motion under 18 U.S.C.


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 09‐1973                                                                             Page 2

§ 3582(c)(2) for a reduced sentence; he claimed that after Amendment 580, which revised the
commentary to § 3B1.3, he no longer would be subject to the increase for abuse of a position
of trust.  The district court concluded that it lacked authority to grant relief, and McMutuary
appeals that decision.

        Amendment 580 took effect in 1998 after McMutuary’s sentencing.  The amendment
resolved a circuit split and adopted the majority view that defendants who deceived their
victims by pretending to hold positions of trust they did not occupy are equally deserving
of the 2‐level increase.  See U.S.S.G. app. C, vol. 2 at 12‐13 (2003) (Amendment 580).  The
Sentencing Commission also used the opportunity to sharpen the language of the existing
commentary; one change was to say that § 3B1.3 “does not”—instead of “would
not”—apply to an ordinary bank teller.  Id.  The substitution of would for does, says
McMutuary, made the adjustment inapplicable to him.

       That contention is frivolous, but also irrelevant.  The Sentencing Commission alone
decides which amendments will apply retroactively, see 28 U.S.C. § 994(u), and the
Commission exercises that power by listing retroactive amendments exhaustively in
U.S.S.G. § 1B1.10(c).  Braxton v. United States, 500 U.S. 344, 348 (1991); United States v.
Cunningham, 554 F.3d 703, 708 (7th Cir. 2009).  Amendment 580 is not listed, and thus
McMutuary cannot benefit from it.

                                                                                  AFFIRMED.